Citation Nr: 1410502	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether a prior denial of a claim of entitlement for service connection for bilateral hearing loss disability should be reconsidered, and if so, whether the claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to June 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In a March 1996 decision, the Board denied a claim of entitlement for service connection for bilateral hearing loss; the Veteran did not appeal the decision.

2.  The subsequently received evidence includes pertinent service department records that existed at the time of the prior denial but were not requested by VA.

3.  Tinnitus is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the prior denial of a claim of entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).


2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim for service connection for tinnitus.  In addition, as explained below, the criteria for reconsidering the prior denial of service connection for bilateral hearing loss disability have been met.  Therefore, no further development is required before the Board decides these matters.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156(b).

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Hearing Loss Disability

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied in a March 1996 Board decision based on the Board's determination that the evidence failed to show that the Veteran had a current hearing disability.  The Veteran did not file a timely appeal of the Board's decision; however, subsequent to that decision, pertinent service department records were received.  These records existed at the time of the prior denial and could have been obtained had they been requested by VA.  Therefore, the criteria for reconsidering the prior denial have been met.

Tinnitus

The Veteran asserts that tinnitus was incurred in service and that he has experienced continuous symptoms since.  

In April 2009, the Veteran filed a claim for compensation for tinnitus.  He alleged that coincident to his MOS as a boatswain's mate, he operated skiffs, search and rescue boats, and deck machinery weaponry.  He contended that he was exposed to hazardous noise in service from working around loud equipment and guns without hearing protection.  The Veteran reported complaining about ringing in his ears since discharge from service.

In a June 2010 VA examination, the Veteran reported constant, severe, bilateral tinnitus with onset while in the Coast Guard.  He indicated that he complained of tinnitus frequently during physical examinations and that it was written down.  The VA examiner determined that tinnitus was less likely than not related to service because review of the record revealed no complaints of tinnitus.

The Board has found the Veteran's statements concerning the onset of tinnitus in service and its continuity since service to be competent and credible.  His statements are internally consistent, consistent with other evidence of record, and facially plausible in the context of service in the Coast Guard.  Consistently throughout this claim and appeal, the Veteran has stated that he has experienced tinnitus ever since service.

Moreover, the Veteran served as a boatswain's mate in which he would have been exposed to excessive noise.  Service personnel records confirm that the Veteran completed training for boatswain's mate in December 1977.  Therefore, the Board concedes that the Veteran experienced acoustic trauma in service.

The Board acknowledges that the June 2010 VA opinion is against the Veteran's claim.  However, the Board finds the opinion of little probative value because the examiner did not address the Veteran's lay statements relating to the onset of his symptoms.  Although the Veteran's service treatment records do not note complaints or treatment for tinnitus, the overall credibility of the Veteran is not overcome by his belief that complaints of tinnitus in service were documented.  The Board finds the Veteran's lay contentions that his tinnitus began in service place the evidence in favor of the claim at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

The Board having determined that the criteria for reconsidering a prior denial of service connection for bilateral hearing loss disability have been met, the benefit sought on appeal is granted to this extent.

Service connection for tinnitus is granted.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for bilateral hearing loss disability is adjudicated.  

In this regard the Board finds that the June 2010 VA examination report is inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The June 2010 VA examiner's negative rationale is inadequate because it relied on a finding that the Veteran's hearing was within normal limits at separation and failed to address the Veteran's lay assertions that he experienced loud noise exposure in service without hearing protection and has had hearing loss since separation from service.  The subsequent VA audiological opinion must also address the Veteran's lay contentions on the presence of his hearing loss since service.  

Additionally, the Board notes that a March 1991 report of medical history indicates that the Veteran reported that he "didn't know" if he had hearing loss upon separation from service.  An April 1991 audiological evaluation report shows the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
10
LEFT
15
25
20
15
20

Therefore, the June 2010 VA examiner's rationale also failed to discuss worsening of the Veteran's bilateral hearing acuity as shown by in-service audiograms and the report of medical history noting that he "didn't know" if he had hearing loss.

Given the inadequate rationale reflected in the VA examination report, the originating agency should arrange for an additional VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss that provides sufficient supporting rationale consistent with the evidence of record.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by an audiologist or physician with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss is etiologically related to the Veteran's active service, to include in-service noise exposure.

The examiner must consider all relevant evidence of record, to include various statements by the Veteran found in the claims file, as well as service treatment records from April 1991 indicating a worsening of the Veteran's hearing while in service.  For purposes of the opinion, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


